                                                         Case 2:21-cv-00180-SRB Document 1 Filed 02/02/21 Page 1 of 19



                                                  1   Erin Rose Ronstadt, SBN 028362
                                                      Clayton Richards, SBN 029054
                                                  2   RONSTADT LAW, PLLC
                                                      PO Box 34145
                                                  3   Phoenix, AZ 85067
                                                      (602) 615-0050
                                                  4   (602) 761-4443 Fax
                                                      erin@ronstadtlaw.com
                                                  5   clayton@ronstadtlaw.com
                                                      Attorneys for Plaintiff
                                                  6
                                                  7                        IN THE UNITED STATES DISTRICT COURT

                                                  8                               FOR THE DISTRICT OF ARIZONA

                                                  9     Frank Cosentino,                                       No.
6122 N. 7th Street, Suite B, Phoenix, AZ 85014




                                                 10                                         Plaintiff,
                                                        v.
    P.O. Box 34145, Phoenix, AZ 85067




                                                 11                                                                     COMPLAINT
         RONSTADT LAW, PLLC




                                                        The Salt River Project Agricultural
                                                 12     Improvement and Power District and the
                (602) 615-0050




                                                        Salt River Valley Water Users’ Association
                                                 13     Insured Health & Life Benefit Plan, an
                                                        ERISA benefit plan; the Hartford Life and
                                                 14     Accident Insurance Company, a plan
                                                        fiduciary; and the Salt River Project
                                                 15     Agricultural Improvement and Power
                                                        District, the plan administrator,
                                                 16
                                                                                         Defendants.
                                                 17
                                                 18          For his claims against the Salt River Project Agricultural Improvement and Power
                                                 19   District and the Salt River Valley Water Users’ Association Insured Health & Life Benefit
                                                 20   Plan (the “Plan”), Hartford Life and Accident Insurance Company (“Hartford”), and the Salt
                                                 21   River Project Agricultural Improvement and Power District (“SRP,” or the “Plan
                                                 22   Administrator”) (collectively, “Defendants”), Plaintiff Frank Cosentino (“Mr. Cosentino” or
                                                 23   “Plaintiff”) alleges as follows:
                                                 24                                  Jurisdiction, Venue, And Parties
                                                 25          1.      This action arises under the Employee Retirement Income Security Act of
                                                 26   1974, 29 U.S.C. §§ 1001 et seq. (“ERISA”).
                                                 27          2.      The Plan is a purported ERISA benefit plan established and maintained by the
                                                 28   Salt River Valley Water Users’ Association (the “Association”) for the benefit of its

                                                                                                         -1-
                                                        Case 2:21-cv-00180-SRB Document 1 Filed 02/02/21 Page 2 of 19



                                                  1
                                                      employees.
                                                  2
                                                              3.    The Association is the Plan Sponsor, but SRP is the Plan Administrator, a plan
                                                  3
                                                      fiduciary, and employer.
                                                  4
                                                              4.    Hartford is a plan fiduciary.
                                                  5
                                                              5.    Under the Plan, Hartford fully insured employees of the Association for long-
                                                  6
                                                      term disability (“LTD”) benefits pursuant to Policy Number GLT-402951 (“the LTD
                                                  7
                                                      Policy”).
                                                  8
                                                              6.    Under the Plan, Hartford fully insured employees of the Association for life
                                                  9
                                                      insurance waiver of premium (“LWOP”) benefits pursuant to Policy Number GL-402951
6122 N. 7th Street, Suite B, Phoenix, AZ 85014




                                                 10
                                                      (“the LWOP Policy”).
    P.O. Box 34145, Phoenix, AZ 85067




                                                 11
         RONSTADT LAW, PLLC




                                                              7.    Mr. Cosentino was a participant and beneficiary of the Plan as an employee of
                                                 12
                                                      the Association.
                (602) 615-0050




                                                 13
                                                              8.    At the time Mr. Cosentino sought long-term disability (“LTD”) and life
                                                 14
                                                      insurance waiver of premium (“LWOP”) benefits under the Plan, Hartford administered
                                                 15
                                                      claims for SRP under the Plan, acted on behalf of the Plan, and acted as an agent of SRP and
                                                 16
                                                      the Plan to make final decisions regarding the payment of disability benefits for the Plan and
                                                 17
                                                      to administer the Plan.
                                                 18
                                                              9.    Mr. Cosentino currently resides in Maricopa County, Arizona and has been a
                                                 19
                                                      resident of Maricopa County at all times since becoming a Plan participant.
                                                 20
                                                              10.   The Plan and SRP have their principal places of business in the State of
                                                 21
                                                      Arizona.
                                                 22
                                                              11.   Hartford has its principal place of business in the State of Connecticut.
                                                 23
                                                              12.   Defendants Hartford and SRP are licensed and authorized to do business in
                                                 24
                                                      Maricopa County, Arizona, and reside and are found within Maricopa County within the
                                                 25
                                                      meaning of the jurisdiction and venue provisions of ERISA, 29 U.S.C. § 1132 and 28 U.S.C. §
                                                 26
                                                      1391.
                                                 27
                                                              13.   This Court has jurisdiction over the subject matter of this action under ERISA,
                                                 28

                                                                                                    -2-
                                                        Case 2:21-cv-00180-SRB Document 1 Filed 02/02/21 Page 3 of 19



                                                  1
                                                      29 U.S.C. §§ 1132(a), 1132(e)(1), and 28 U.S.C. §§ 2201-02 (declaratory judgments).
                                                  2
                                                             14.     Venue is proper in this Court under ERISA, 29 U.S.C. § 1132(e)(1) and 28
                                                  3
                                                      U.S.C. § 1391(b).
                                                  4
                                                                                            General Allegations
                                                  5
                                                             15.     On December 19, 2016, Mr. Cosentino and his children were rear-ended in
                                                  6
                                                      their vehicle, while at a dead stop in freeway traffic, by a car travelling 55 miles-per-hour.
                                                  7
                                                             16.     The accident shattered Mr. Cosentino’s left leg.
                                                  8
                                                             17.     Mr. Cosentino’s injury touched off a years-long process to relieve his
                                                  9
                                                      symptoms resulting from his chronic, debilitating impairments.
6122 N. 7th Street, Suite B, Phoenix, AZ 85014




                                                 10
                                                             18.     Mr. Cosentino’s treatment providers diagnosed him with Complex Regional
    P.O. Box 34145, Phoenix, AZ 85067




                                                 11
         RONSTADT LAW, PLLC




                                                      Pain Syndrome II—a disorder characterized by significant, prolonged pain and inflammation
                                                 12
                                                      in the body after a nerve trauma.
                (602) 615-0050




                                                 13
                                                             19.     Mr. Cosentino also suffers from motor neuropathy, left foot drop, and lumbar
                                                 14
                                                      and cervical spinal pain as a result of this accident.
                                                 15
                                                             20.     Throughout his treatment, Mr. Cosentino repeatedly exhibited clinical signs
                                                 16
                                                      consistent with these conditions, including reduced strength in his left lower extremity,
                                                 17
                                                      swelling, inflammation, positive straight-leg raising maneuvers, and decreased range of
                                                 18
                                                      motion.
                                                 19
                                                             21.     These conditions cause Mr. Cosentinto’s Disability under the Plan.
                                                 20
                                                                                               Plan Language
                                                 21
                                                             22.     Under the Plan, an individual qualifies for Disability benefits if he is
                                                 22
                                                      “prevented from performing one or more of the Essential Duties of: 1) [his] Occupation
                                                 23
                                                      during the Elimination Period; 2) [his] Occupation for the 12 months following the
                                                 24
                                                      Elimination Period, and as a result [his] Current Monthly Earnings are less than 80% of [his]
                                                 25
                                                      Pre-Disability Earnings; and after that, Any Occupation.”
                                                 26
                                                 27
                                                 28

                                                                                                       -3-
                                                        Case 2:21-cv-00180-SRB Document 1 Filed 02/02/21 Page 4 of 19



                                                  1
                                                             23.     Under the Plan, “Essential Duties” are defined as duties that “[are] substantial,
                                                  2
                                                      not incidental; 2) [ ]fundamental or inherent to the occupation and 3) cannot be reasonably
                                                  3
                                                      omitted or changed.”
                                                  4
                                                             24.     “Your Occupation” is defined under the policy, as “Your Occupation as it is
                                                  5
                                                      recognized in the general workplace. Your Occupation does not mean the specific job You
                                                  6
                                                      are performing for a specific employer or at a specific location.”
                                                  7
                                                             25.     “Any Occupation” is defined as “any occupation for which You are qualified
                                                  8
                                                      by education, training or experience, and that has an earnings potential greater than the lesser
                                                  9
                                                      of: 1) the product of Your Pre-disability Earnings and the Benefit Percentage; or 2) the
6122 N. 7th Street, Suite B, Phoenix, AZ 85014




                                                 10
                                                      Maximum Monthly Benefit.”
    P.O. Box 34145, Phoenix, AZ 85067




                                                 11
         RONSTADT LAW, PLLC




                                                                               Mr. Cosentino’s LTD and LWOP Benefits
                                                 12
                                                             26.     SRP hired Mr. Cosentino as a Facilities Construction Project Manager/Project
                (602) 615-0050




                                                 13
                                                      Leader in April 2012.
                                                 14
                                                             27.     This job required liaising with outside engineers, architects, and construction
                                                 15
                                                      professionals; administering cost policies and rate schedules; reviewing cost estimates;
                                                 16
                                                      conducting training; investigating and resolving customers’ electric service problems; assisting
                                                 17
                                                      with the design and construction of distribution systems; serving as a technical consultant for
                                                 18
                                                      the design team; arbitrating conflicts; providing a point of contact for scheduled power
                                                 19
                                                      outages; and reviewing customers’ “design data” to establish the applicable SRP service.
                                                 20
                                                             28.     Mr. Cosentino’s most recent Annual Performance Reviews reflect he was
                                                 21
                                                      designated as either a “valued” or “exceptional” contributor in all of his Performance
                                                 22
                                                      Dimensions.
                                                 23
                                                             29.     Mr. Cosentino last worked on December 14, 2017.
                                                 24
                                                             30.     Mr. Cosentino left work due to his Disabling medical conditions.
                                                 25
                                                             31.     In an Attending Physician’s Statement—Progress Report dated January 24,
                                                 26
                                                      2018, Mr. Cosentino’s treating physician’s assistant noted Mr. Cosentino suffered from
                                                 27
                                                      chronic bilateral low back, left leg, knee, ankle, and calf pain, and swelling in the left foot.
                                                 28

                                                                                                       -4-
                                                        Case 2:21-cv-00180-SRB Document 1 Filed 02/02/21 Page 5 of 19



                                                  1
                                                             32.     The physician’s assistant noted Mr. Cosentinto could only sit or stand for one
                                                  2
                                                      hour in a day “intermittently with standard breaks,” and that he could not walk.
                                                  3
                                                             33.     In a letter dated April 10, 2018, after paying his short-term disability benefits
                                                  4
                                                      until the maximum benefit period, Hartford approved Mr. Cosentino’s LTD claim.
                                                  5
                                                             34.     Mr. Cosentino’s LTD benefits became payable effective March 21, 2018,
                                                  6
                                                      making the change in definition of Disability applicable effective March 21, 2019.
                                                  7
                                                             35.     Mr. Consentino’s treating providers continued to support his ongoing
                                                  8
                                                      Disability after Hartford approved his LTD.
                                                  9
                                                             36.     In November 2018, for instance, physician’s assistant Jodi Palmer (“Ms.
6122 N. 7th Street, Suite B, Phoenix, AZ 85014




                                                 10
                                                      Palmer”) noted Mr. Cosentino’s condition was “unchanged.”
    P.O. Box 34145, Phoenix, AZ 85067




                                                 11
         RONSTADT LAW, PLLC




                                                             37.     In February 2019, Hartford’s Behavioral Health Case Manager, Elysa Peterson,
                                                 12
                                                      wrote a letter to Ms. Palmer stating the physical restrictions Ms. Palmer assigned to Mr.
                (602) 615-0050




                                                 13
                                                      Cosentino “appear[ed] excessive,” and inquired whether Mr. Cosentino’s physical restrictions
                                                 14
                                                      had changed since November 2018.
                                                 15
                                                             38.     Ms. Palmer answered in writing that Mr. Cosentino’s restrictions had not
                                                 16
                                                      changed, and clarified, “His complex regional pain syndrome type 2 of [the] left lower
                                                 17
                                                      extremity has lead [sic] to secondary issues with bilateral shoulder pain, back pain, [and]
                                                 18
                                                      muscle spasm[s],” which would preclude him from performing sedentary work.
                                                 19
                                                             39.     Ms. Palmer stated she had not based her opinions solely on Mr. Cosentino’s
                                                 20
                                                      subjective complaints and listed the objective examination findings which supported the
                                                 21
                                                      physical restrictions she assigned.
                                                 22
                                                             40.     With seemingly no regard for this opinion, Hartford referred Mr. Cosentino’s
                                                 23
                                                      claim to a notorious insurance company consultant and examiner, Dr. Brian McCrary.
                                                 24
                                                             41.     Dr. McCrary has performed examinations at the behest of long-term disability
                                                 25
                                                      insurance carriers for many years.
                                                 26
                                                 27
                                                 28

                                                                                                      -5-
                                                        Case 2:21-cv-00180-SRB Document 1 Filed 02/02/21 Page 6 of 19



                                                  1
                                                             42.     Upon information and belief, Dr. McCrary is a preferred source for these
                                                  2
                                                      examinations because he consistently writes reports adverse to the interests of disability
                                                  3
                                                      claimants.
                                                  4
                                                             43.     Upon information and belief, in these reports, Dr. McCrary often accuses
                                                  5
                                                      disability claimants of lying, malingering, or other deceitful behavior.
                                                  6
                                                             44.     Hartford has a custom of using Dr. McCrary to generate evidence supporting
                                                  7
                                                      the termination of LTD claims.
                                                  8
                                                             45.     Mr. Cosentino was unaware of this and, on April 9, 2019, he attended an
                                                  9
                                                      independent medical examination (“IME”) with Dr. McCrary.
6122 N. 7th Street, Suite B, Phoenix, AZ 85014




                                                 10
                                                             46.     Despite Mr. Cosentino’s report that “[i]t feels like a truck ran over [his] foot[,]”
    P.O. Box 34145, Phoenix, AZ 85067




                                                 11
         RONSTADT LAW, PLLC




                                                      and despite observing temperature changes in Mr. Cosentino’s left foot consistent with his
                                                 12
                                                      diagnosis, Dr. McCrary found Mr. Cosentino could stand and walk for up to four hours per
                (602) 615-0050




                                                 13
                                                      day for one-hour intervals, and that he could lift objects at table height and weighing up to 20
                                                 14
                                                      pounds “on a frequent basis,” or up to two-thirds of a workday.
                                                 15
                                                             47.     Unsurprisingly, on May 17, 2019, Hartford issued a letter terminating Mr.
                                                 16
                                                      Cosentino’s LTD benefits claim effective May 18, 2019 (the “Denial”).
                                                 17
                                                             48.     In the Denial, Hartford completely relied on Dr. McCrary’s opinion to the
                                                 18
                                                      exclusion of other compelling, objective evidence and the opinions of Mr. Cosentino’s
                                                 19
                                                      treating providers.
                                                 20
                                                             49.     In the Denial, for instance, Hartford acknowledged and summarily disregarded
                                                 21
                                                      the recent opinion of Mr. Cosentino’s treating provider, Ms. Palmer, who issued a statement
                                                 22
                                                      supportive of Mr. Cosentino’s LTD claim.
                                                 23
                                                             50.     On January 13, 2020, Mr. Cosentino appealed, with the assistance of counsel,
                                                 24
                                                      the LTD Denial and other purported denials regarding his life insurance waiver of premium
                                                 25
                                                      (“LWOP”) benefits by Hartford (the “Appeal”).
                                                 26
                                                             51.     With the Appeal, Mr. Cosentino submitted a report of an independent
                                                 27
                                                      functional capacity evaluation (“FCE”) performed by an outside expert.
                                                 28

                                                                                                      -6-
                                                        Case 2:21-cv-00180-SRB Document 1 Filed 02/02/21 Page 7 of 19



                                                  1
                                                             52.    Over the course of an 18-page report and 7-page letter summarizing his
                                                  2
                                                      findings, the functional capacity evaluator described the objective clinical signs he observed,
                                                  3
                                                      the testing he administered, the medical records he reviewed, and expounded the evidentiary
                                                  4
                                                      basis for his conclusions.
                                                  5
                                                             53.    The functional capacity evaluator concluded Mr. Cosentino “is UNABLE to
                                                  6
                                                      perform the physical demands or material duties of his past work or any other work including
                                                  7
                                                      other types of SEDENTARY work on a regular and consistent basis.”
                                                  8
                                                             54.    The functional capacity evaluator noted Mr. Cosentino “gave full and
                                                  9
                                                      consistent effort,” that he exhibited no inconsistencies during testing, and that he was “highly
6122 N. 7th Street, Suite B, Phoenix, AZ 85014




                                                 10
                                                      credible.”
    P.O. Box 34145, Phoenix, AZ 85067




                                                 11
         RONSTADT LAW, PLLC




                                                             55.    The functional capacity evaluator opined Dr. McCrary’s assessment was
                                                 12
                                                      “incomplete and inaccurate,” and that Dr. McCrary “seemingly ignored numerous objective
                (602) 615-0050




                                                 13
                                                      signs and well documented symptoms that are supported by Mr. Cosentino’s longstanding
                                                 14
                                                      treatment team.”
                                                 15
                                                             56.    On February 20, 2020, Mr. Cosentino’s representative submitted additional
                                                 16
                                                      evidence including updated medical records, a statement from Mr. Cosentino’s treating pain
                                                 17
                                                      management physician expressing agreement with the results of the independent FCE, and a
                                                 18
                                                      copy of the LTD Policy.
                                                 19
                                                             57.    In that letter, Mr. Cosentino’s representative noted Hartford made
                                                 20
                                                      misrepresentations regarding his eligibility for life insurance waiver of premium benefits and
                                                 21
                                                      asked that Hartford approve life insurance coverage pursuant to these provisions in the life
                                                 22
                                                      insurance policy.
                                                 23
                                                             58.    In a responsive letter dated February 26, 2020, Hartford insisted that despite
                                                 24
                                                      the clear language of the life insurance policy, it was not responsible for administering LWOP
                                                 25
                                                      benefit.
                                                 26
                                                             59.    In a letter dated March 9, 2020, Hartford upheld its prior adverse LTD benefit
                                                 27
                                                      determination (the “Final Denial”).
                                                 28

                                                                                                     -7-
                                                        Case 2:21-cv-00180-SRB Document 1 Filed 02/02/21 Page 8 of 19



                                                  1
                                                             60.     In the Final Denial, Hartford rejected the independent FCE results and relied
                                                  2
                                                      upon the opinion of a non-examining peer review consultant who opined Mr. Cosentino had
                                                  3
                                                      no physical restrictions and limitations that would preclude work.
                                                  4
                                                             61.     In the Final Denial, Hartford also noted the Social Security Administration
                                                  5
                                                      (“SSA”) had denied Mr. Cosentino’s application for Social Security Disability (“SSDI”)
                                                  6
                                                      benefits during an early administrative review, and that “the denial of benefits by the [SSA]
                                                  7
                                                      would indicate that the SSA also finds that Mr. Cosentino is not precluded from performing
                                                  8
                                                      any and all work.”
                                                  9
                                                             62.     On July 31, 2020, however, an SSA Administrative Law Judge (“ALJ”) who
6122 N. 7th Street, Suite B, Phoenix, AZ 85014




                                                 10
                                                      presided over a hearing on Mr. Cosentino’s application for SSDI benefits issued a fully
    P.O. Box 34145, Phoenix, AZ 85067




                                                 11
         RONSTADT LAW, PLLC




                                                      favorable decision awarding those benefits.
                                                 12
                                                             63.     In reviewing and discussing the evidence before the SSA, the ALJ assigned
                (602) 615-0050




                                                 13
                                                      “significant weight” to the independent FCE findings Hartford previously ignored.
                                                 14
                                                             64.     On September 1, 2020, Mr. Cosentino’s representative notified Hartford in
                                                 15
                                                      writing that the SSA had awarded Mr. Cosentino’s claim for SSDI benefits and, in light of the
                                                 16
                                                      SSA’s award constituting additional evidence of Mr. Cosentino’s ongoing Disability, that
                                                 17
                                                      Hartford should re-open Mr. Cosentino’s LTD and LWOP claims.
                                                 18
                                                             65.     Mr. Cosentino’s representative attached the ALJ’s fully-favorable SSDI benefits
                                                 19
                                                      award to the September 1, 2020 letter.
                                                 20
                                                             66.     In a letter issued just one week later on September 8, 2020, Hartford declined
                                                 21
                                                      to reopen Mr. Cosentino’s claims despite this new, compelling evidence, and despite the fact
                                                 22
                                                      it would not be prejudiced by doing so.
                                                 23
                                                             67.     Mr. Cosentino has now exhausted any administrative remedies required by the
                                                 24
                                                      Plan and timely files this lawsuit.
                                                 25
                                                                                    Hartford’s Segmentation Practices
                                                 26
                                                             68.     In November 2012, Hartford introduced a procedure called “segmentation”
                                                 27
                                                      into its LTD claims administration process.
                                                 28

                                                                                                     -8-
                                                         Case 2:21-cv-00180-SRB Document 1 Filed 02/02/21 Page 9 of 19



                                                  1
                                                             69.       Mr. Cosentino is informed and believes Hartford divides all its disability
                                                  2
                                                      insurance clients into three different segments.
                                                  3
                                                             70.       Mr. Cosentino was classified as a segment III claimant.
                                                  4
                                                             71.       A claimant is classified as segment III if he or she has “medical, occupational
                                                  5
                                                      and/or financial complexities and an uncertain outcome.”
                                                  6
                                                             72.       In contrast, a claimant is classified as segment I if liability is clear, like when a
                                                  7
                                                      claimant has a short-term or terminal illness.
                                                  8
                                                             73.       Segment II is similar to segment III, but less complicated. Claimants classified
                                                  9
                                                      as segment II have illnesses without an easily predictable trajectory, like segment III, but do
6122 N. 7th Street, Suite B, Phoenix, AZ 85014




                                                 10
                                                      not have the medical, occupational, and/or financial complexities of segment III.
    P.O. Box 34145, Phoenix, AZ 85067




                                                 11
         RONSTADT LAW, PLLC




                                                             74.       On information and belief, Hartford uses segmentation to determine which
                                                 12
                                                      claims will have the least financial liability to Hartford if it unfairly terminates them.
                (602) 615-0050




                                                 13
                                                             75.       On information and belief, Hartford devotes more claims resources to segment
                                                 14
                                                      III than segment I claims in an effort to manufacture adverse evidence to support a denial of
                                                 15
                                                      an otherwise valid claim.
                                                 16
                                                             76.       On information and belief, Hartford relied on a biased IME examiner and a
                                                 17
                                                      peer reviewer financially motivated to find Mr. Cosentino not disabled because Mr.
                                                 18
                                                      Cosentino was classified as segment III.
                                                 19
                                                             77.       Hartford’s segmentation practices are akin to institutional bad faith and evince
                                                 20
                                                      the fact it is unduly influence by a structural conflict of interest.
                                                 21
                                                                                              COUNT I
                                                 22                            (Recovery of LTD and LWOP Plan Benefits)
                                                                                   (Defendants Hartford and the Plan)
                                                 23
                                                             78.       All other paragraphs are incorporated by reference.
                                                 24
                                                             79.       The Plan is an Employee Welfare Benefits Plan as defined by ERISA, 29
                                                 25
                                                      U.S.C. § 1002.
                                                 26
                                                             80.       The Plan represents LTD and LWOP coverage and a promise to provide LTD
                                                 27
                                                      and LWOP benefits until Mr. Cosentino is no longer Disabled under the terms of the Plan.
                                                 28

                                                                                                          -9-
                                                        Case 2:21-cv-00180-SRB Document 1 Filed 02/02/21 Page 10 of 19



                                                  1
                                                             81.    Mr. Cosentino continues to be Disabled from his Occupation or Any
                                                  2
                                                      Occupation according to the terms of the Plan.
                                                  3
                                                             82.    Mr. Cosentino has claimed the benefits under the Plan to which he is entitled.
                                                  4
                                                             83.    Mr. Cosentino reasonably expected that his medical conditions met the
                                                  5
                                                      requirements of Disability as defined by the Plan and that he would receive benefits under
                                                  6
                                                      the Plan until he reaches his Social Security Normal Retirement Age or until he was no longer
                                                  7
                                                      Disabled.
                                                  8
                                                             84.    Despite the coverage of Mr. Cosentino’s Disability, Hartford and the Plan
                                                  9
                                                      improperly terminated his LTD benefits in breach of the Plan and ERISA.
6122 N. 7th Street, Suite B, Phoenix, AZ 85014




                                                 10
                                                             85.    Hartford also inappropriately denied LWOP coverage to Mr. Cosentino.
    P.O. Box 34145, Phoenix, AZ 85067




                                                 11
         RONSTADT LAW, PLLC




                                                             86.    Hartford’s and the Plan’s collective conduct was arbitrary, capricious, an abuse
                                                 12
                                                      of discretion, not supported by substantial evidence, and clearly erroneous.
                (602) 615-0050




                                                 13
                                                             87.    Although the Policy states Hartford has discretion with respect to claims and
                                                 14
                                                      appeals and to interpret the Plan, under ERISA, that can only be true if the Plan reserved that
                                                 15
                                                      discretion to the Plan Administrator, the Plan terms provide a mechanism for the Plan
                                                 16
                                                      Administrator to delegate that discretion, and there is evidence that the discretion was
                                                 17
                                                      delegated in accordance with the terms of the Plan.
                                                 18
                                                             88.    Even if SRP properly delegated discretionary authority to Hartford, in light of
                                                 19
                                                      Hartford’s wholesale and flagrant procedural violations of ERISA, Mr. Cosentino should be
                                                 20
                                                      entitled to de novo review. See Halo v. Yale Health Plan, 819 F.3d 42, 60-61 (2d Cir. 2016)
                                                 21
                                                      (“when denying a claim for benefits, a plan’s failure to comply with the Department of
                                                 22
                                                      Labor’s claims-procedure regulation, 29 C.F.R. § 2560.503-1, will result in that claim being
                                                 23
                                                      reviewed de novo in federal court, unless the plan has otherwise established procedures in
                                                 24
                                                      full conformity with the regulation and can show that its failure to comply with the claims-
                                                 25
                                                      procedure regulation in the processing of a particular claim was inadvertent and harmless.”)
                                                 26
                                                 27
                                                 28

                                                                                                     -10-
                                                        Case 2:21-cv-00180-SRB Document 1 Filed 02/02/21 Page 11 of 19



                                                  1
                                                             89.    Instead of evaluating a participant’s eligibility based on the applicable plan
                                                  2
                                                      language and medical evidence, Mr. Cosentino is informed and believes that Hartford makes
                                                  3
                                                      claims decisions based on the claims resources and financial risk it faces on certain claims.
                                                  4
                                                             90.    Hartford did not properly consider all of the available evidence when
                                                  5
                                                      terminating Mr. Cosentino’s benefits.
                                                  6
                                                             91.    Hartford failed to conduct a full and fair review.
                                                  7
                                                             92.    Hartford misstated medical evidence for its own financial benefit, e.g., it
                                                  8
                                                      excessively relied on biased medical reviews provided by in-house medical consultants or
                                                  9
                                                      outside consultants it routinely contracts with through third-party intermediaries.
6122 N. 7th Street, Suite B, Phoenix, AZ 85014




                                                 10
                                                             93.    Hartford routinely emphasizes information that favors a denial of benefits
    P.O. Box 34145, Phoenix, AZ 85067




                                                 11
         RONSTADT LAW, PLLC




                                                      while deemphasizing other information that suggests a contrary conclusion.
                                                 12
                                                             94.    Hartford failed to properly consider the opinions of Mr. Cosentino’s treating
                (602) 615-0050




                                                 13
                                                      and examining physicians and providers.
                                                 14
                                                             95.    Hartford failed to explain why it credited the physician reviewer and examiner
                                                 15
                                                      over Mr. Cosentino’s treating physicians and providers.
                                                 16
                                                             96.    Upon information and belief, Hartford used in-house reviewers and contract
                                                 17
                                                      consultants in evaluating Mr. Cosentino’s claim because it knew that these reviewers’ and
                                                 18
                                                      consultants’ recommendations would be unfavorable for the continuation of Mr. Cosentino’s
                                                 19
                                                      benefits.
                                                 20
                                                             97.    The peer reviewer and independent examiner arbitrarily reached their opinions
                                                 21
                                                      based on insufficient evidence or investigation.
                                                 22
                                                             98.    Hartford intentionally gathered evidence to stack the deck in its favor and
                                                 23
                                                      against Mr. Cosentino.
                                                 24
                                                             99.    Hartford relied on findings that constitute “clearly erroneous findings of fact”
                                                 25
                                                      to deny Mr. Cosentino’s benefits.
                                                 26
                                                 27
                                                 28

                                                                                                     -11-
                                                        Case 2:21-cv-00180-SRB Document 1 Filed 02/02/21 Page 12 of 19



                                                  1
                                                               100.   Hartford abused its discretion by basing its decision on unreliable and
                                                  2
                                                      inaccurate information. When confronted with this knowledge, Hartford ignored the
                                                  3
                                                      inaccuracies or created new reasons for denial.
                                                  4
                                                               101.   Upon information and belief, Hartford provided its reviewers and vendors
                                                  5
                                                      with internal notes and financial information about the claim, compromising their ability to
                                                  6
                                                      make “independent” medical determinations and creating further bias in reviews.
                                                  7
                                                               102.   In terminating Mr. Cosentino’s LTD benefits, Hartford disregarded evidence
                                                  8
                                                      that Mr. Cosentino’s conditions had not changed or improved.
                                                  9
                                                               103.   Hartford has no evidence that Mr. Cosentino’s conditions changed or
6122 N. 7th Street, Suite B, Phoenix, AZ 85014




                                                 10
                                                      improved since it determined that he met the definition of Disabled in the LTD and LWOP
    P.O. Box 34145, Phoenix, AZ 85067




                                                 11
         RONSTADT LAW, PLLC




                                                      Policies.
                                                 12
                                                               104.   Hartford engaged in other procedural irregularities, which it did to serve its
                (602) 615-0050




                                                 13
                                                      own financial best interests.
                                                 14
                                                               105.   On information and belief, Hartford engaged in claim discussions to decide the
                                                 15
                                                      directions of appeals without having reviewed all of the medical evidence, demonstrating its
                                                 16
                                                      predetermined path of terminating benefits.
                                                 17
                                                               106.   Mr. Cosentino alleges upon information and belief that Hartford has a
                                                 18
                                                      parsimonious claims handling history.
                                                 19
                                                               107.   Hartford failed to conduct a “meaningful dialogue” regarding Mr. Cosentino’s
                                                 20
                                                      claim.
                                                 21
                                                               108.   Under the de novo standard of review, to be entitled to benefits, Mr.
                                                 22
                                                      Cosentino need only prove by a preponderance of the evidence that he is Disabled.
                                                 23
                                                               109.   Even under the abuse of discretion standard of review, Hartford abused its
                                                 24
                                                      discretion, because its decision terminating Mr. Cosentino’s disability benefits was arbitrary
                                                 25
                                                      and capricious and caused or influenced by Hartford’s, its reviewing physicians’, and its
                                                 26
                                                      vendors’ financial conflicts of interest. These conflicts of interest precluded the full and fair
                                                 27
                                                      review required by ERISA, 29 U.S.C. 1133(2) and 29 C.F.R. § 2560.503-1(g)(1) and (h)(2).
                                                 28

                                                                                                      -12-
                                                        Case 2:21-cv-00180-SRB Document 1 Filed 02/02/21 Page 13 of 19



                                                  1
                                                             110.    Mr. Cosentino is entitled to discovery regarding the effects of the procedural
                                                  2
                                                      irregularities and structural conflict of interest that infiltrated the claims handling process, and
                                                  3
                                                      also regarding the effects of Hartford’s reviewing physicians’, its employees’, and its vendors’
                                                  4
                                                      financial conflicts of interest, biases, and motivations on the decision terminating Mr.
                                                  5
                                                      Cosentino’s LTD claim.
                                                  6
                                                             111.    Under the de novo standard of review, Mr. Cosentino is entitled to discovery
                                                  7
                                                      regarding, among other things, the credibility of Hartford’s medical reviews and Hartford’s
                                                  8
                                                      lack of partiality due to its financial conflicts of interest. Opeta v. Nw. Airlines Pension Plan for
                                                  9
                                                      Contract Employees, 484 F.3d 1211, 1217 (9th Cir. 2007) (under the de novo standard of review,
6122 N. 7th Street, Suite B, Phoenix, AZ 85014




                                                 10
                                                      new evidence may be admitted regarding, among other things: “the credibility of medical
    P.O. Box 34145, Phoenix, AZ 85067




                                                 11
         RONSTADT LAW, PLLC




                                                      experts… [and] instances where the payor and the administrator are the same entity and the
                                                 12
                                                      court is concerned about impartiality” (quoting Quesinberry v. Life Ins. Co. of N. Am., 987 F.2d
                (602) 615-0050




                                                 13
                                                      1017, 1026-27 (4th Cir. 1993)).
                                                 14
                                                             112.    Pursuant to the coverage provided in the Plan, to ERISA 29 U.S.C. §
                                                 15
                                                      1132(a)(1)(B), and to applicable federal law, Mr. Cosentino is entitled to recover all benefits
                                                 16
                                                      due under the terms of the Plan, and to enforce his rights under the Plan.
                                                 17
                                                             113.    Mr. Cosentino is entitled to reinstatement of any other employee benefits that
                                                 18
                                                      were terminated, discontinued, or suspended as a result of the termination of his disability
                                                 19
                                                      benefits. He is entitled to a restoration of the status quo ante before Hartford wrongfully
                                                 20
                                                      terminated LTD benefits.
                                                 21
                                                             114.    Pursuant to 29 U.S.C. § 1132(g), Mr. Cosentino is entitled to recover his
                                                 22
                                                      attorneys’ fees and costs incurred herein.
                                                 23
                                                             115.    Mr. Cosentino is entitled to prejudgment interest on the benefits to which he is
                                                 24
                                                      entitled and on his damages at the highest legal rate until paid.
                                                 25
                                                                                                COUNT II
                                                 26                                      (Breach of Fiduciary Duty)
                                                                                            (Hartford and SRP)
                                                 27
                                                             116.    All other paragraphs are incorporated by reference.
                                                 28

                                                                                                        -13-
                                                        Case 2:21-cv-00180-SRB Document 1 Filed 02/02/21 Page 14 of 19



                                                  1
                                                             117.    Under 29 U.S.C. § 1132(a)(3), this Court may enjoin any act or practice that
                                                  2
                                                      violates ERISA or the terms of the Plan, as well as grant other appropriate equitable relief,
                                                  3
                                                      provided that such relief is not recoverable under 29 U.S.C. § 1132(a)(1)(B).
                                                  4
                                                             118.    Hartford is a fiduciary and owes fiduciary duties to Plan participants, including
                                                  5
                                                      Mr. Cosentino.
                                                  6
                                                             119.    SRP is a fiduciary and owes fiduciary duties to Plan participants, including Mr.
                                                  7
                                                      Cosentino.
                                                  8
                                                             120.    Under 29 U.S.C. § 1104(a), Hartford and SRP are required to discharge their
                                                  9
                                                      duties with the care, skill, prudence, and diligence under the circumstances that a prudent
6122 N. 7th Street, Suite B, Phoenix, AZ 85014




                                                 10
                                                      man acting in like capacity and familiar with such matters would use under 29 U.S.C. §
    P.O. Box 34145, Phoenix, AZ 85067




                                                 11
         RONSTADT LAW, PLLC




                                                      1104(a).
                                                 12
                                                             121.    Under ERISA, which is founded in trust principles, Hartford and SRP are
                (602) 615-0050




                                                 13
                                                      required to administer claims in the best interests of beneficiaries and participants as part of
                                                 14
                                                      its fiduciary duty.
                                                 15
                                                             122.    In multiple ways throughout the administration of Mr. Cosentino’s claim,
                                                 16
                                                      Hartford and SRP breached their fiduciary duties pursuant to 29 U.S.C. § 1132(a)(3).
                                                 17
                                                             123.    Hartford relied on the opinions of biased contract consultants to deny benefits.
                                                 18
                                                             124.    Hartford ignored, or summarily disregarded, the opinions of Mr. Cosentino’s
                                                 19
                                                      treating providers.
                                                 20
                                                             125.    Hartford ignored the significant evidence Mr. Cosentino submitted on appeal
                                                 21
                                                      of his claims, including an objective FCE supporting the conclusion he cannot work.
                                                 22
                                                             126.    District and Circuit courts have considered functional capacity evaluations to
                                                 23
                                                      be compelling and probative evidence of Disability. See Stiltz v. Metropolitan Life Ins. Co., 244
                                                 24
                                                      Fed. Appx. 260, 264-65 (11th Cir. 2007) (“MetLife’s final decision considered both the
                                                 25
                                                      subjective and the objective evidence in Stiltz’s file, and MetLife found that the objective
                                                 26
                                                      evidence in the [FCE] as the more credible evidence of Stiltz’s ability to work.”); see Bari v.
                                                 27
                                                      Cont’l Cas. Co., 02 CIV. 5628 (CBM), 2004 WL 1124685, at *3 (S.D.N.Y. May 20, 2004)
                                                 28

                                                                                                      -14-
                                                        Case 2:21-cv-00180-SRB Document 1 Filed 02/02/21 Page 15 of 19



                                                  1
                                                      (“[FCE] is a procedure designed ‘to define an individual’s functional abilities or limitations in
                                                  2
                                                      the context of safe, productive work tasks.’”) (quoting Phyllis M. King, et al., A Critical
                                                  3
                                                      Review of Functional Capacity Evaluations, 78 Physical Therapy 852, 853 (Aug.1998)). See
                                                  4
                                                      Shaw v. AT&T Umbrella Benefit Plan No. 1, 795 F.3d 538, 548 (6th Cir. 2015) (“A [FCE] ‘is
                                                  5
                                                      generally a reliable and objective method of gauging the extent one can complete work-
                                                  6
                                                      related tasks.’”) (quoting Caesar v. Hartford Life & Acc. Ins. Co.,464 Fed. Appx. 431, 325 (6th Cir.
                                                  7
                                                      2012); Green v. Union Sec. Ins. Co., 646 F.3d 1042, 1046 (8th Cir. 2011); Schexnayder v. Hartford
                                                  8
                                                      Life & Acc. Ins. Co., 600 F.3d 465, 469 (5th Cir. 2010)(“Hartford denied [the] claim based
                                                  9
                                                      specifically on ‘the results of [FCE], which indicated that Schexnayder was capable of
6122 N. 7th Street, Suite B, Phoenix, AZ 85014




                                                 10
                                                      performing light sedentary work.’”); Saffon v. Wells Fargo & Co. Long Term Dis. Plan, 522 F.3d
    P.O. Box 34145, Phoenix, AZ 85067




                                                 11
         RONSTADT LAW, PLLC




                                                      863 (9th Cir. 2008) (identifying FCE as objective evidence); Townsend v. Delta Family-Care
                                                 12
                                                      Disability & Survivorship Plan, 295 F. App’x 971, 977-78 (11th Cir. 2008) (collecting cases)
                (602) 615-0050




                                                 13
                                                      (noting plan administrators “routinely rely on FCEs” to make benefit eligibility decisions);
                                                 14
                                                      Buckardt v. Albertson’s, Inc., 221 Fed. Appx. 730, 736 (10th Cir. 2007); Gannon v. Metro. Life Ins.
                                                 15
                                                      Co., 360 F.3d 211, 213 (1st Cir. 2004); Jackson v. Metro. Life Ins. Co., 303 F.3d 884, 888 (8th Cir.
                                                 16
                                                      2002).
                                                 17
                                                               127.   Hartford instead relied, arbitrarily and capriciously, on the opinions of a peer
                                                 18
                                                      review consultant and who never examined or even spoke to Mr. Cosentino, and an
                                                 19
                                                      independent medical examiner.
                                                 20
                                                               128.   Hartford also ignored the favorable Social Security disability determination
                                                 21
                                                      despite well-established case law showing such determinations must be duly considered. E.g.,
                                                 22
                                                      Salz v. Standard Ins. Co., 380 Fed. Appx. 723, 724, 2010 WL 2171380 at *1(9th Cir. 2010);
                                                 23
                                                      Glenn v. MetLife, 461 F.3d 660, 669 (6th Cir. 2006); Coleman v. Am. Int’l Group, Inc. Group Benefit
                                                 24
                                                      Plan, 87 F. Supp. 3d 1250, 1261 (N.D. Cal. April 9, 2015)(distinguishing Montour, but
                                                 25
                                                      explaining that an insurer is “well-served to acknowledge the [SSA’s] disability determination
                                                 26
                                                      in [the insurer’s] denial letter” and explain the insurer’s consideration of the SSA award, when
                                                 27
                                                      the SSA’s determination of disability is inconsistent with the carrier’s determination); Hertz v.
                                                 28

                                                                                                      -15-
                                                        Case 2:21-cv-00180-SRB Document 1 Filed 02/02/21 Page 16 of 19



                                                  1
                                                      Hartford Life & Accident Ins. Co., 991 F.Supp.2d 1121, 1142-43 (D. Nev. Jan. 10, 2014)(citing
                                                  2
                                                      Montour and stating, “Hartford’s failure to explain why it reached a different conclusion than
                                                  3
                                                      the SSA is yet another factor to consider in reviewing the administrator’s decision for abuse
                                                  4
                                                      of discretion, particularly where, as here, a plan administrator operating with a conflict of
                                                  5
                                                      interest requires a claimant to apply and then benefits financially from the SSA’s disability
                                                  6
                                                      finding.”); Judd v. Qwest Commc’ns Int’l. Inc., 2012 WL 3704703 at *9 (D. Ariz. Aug. 28,
                                                  7
                                                      2012)(distinguishing Montour, but acknowledging the Montour line of cases).
                                                  8
                                                             129.     Hartford’s arbitrary and capricious claims handling generally constitutes a
                                                  9
                                                      breach of fiduciary duty because Hartford’s claims handling was discharged imprudently and
6122 N. 7th Street, Suite B, Phoenix, AZ 85014




                                                 10
                                                      caused Mr. Cosentino serious harm that cannot be recovered under 29 U.S.C. § 1132(a)(1)(B).
    P.O. Box 34145, Phoenix, AZ 85067




                                                 11
         RONSTADT LAW, PLLC




                                                             130.     Upon information and belief, Hartford routinely denies otherwise
                                                 12
                                                      compensable segment III claims at or around the test change to avoid setting aside additional
                (602) 615-0050




                                                 13
                                                      reserves. To accomplish this goal, it “investigates” claims for the purpose of creating biased
                                                 14
                                                      evidence to justify a denial.
                                                 15
                                                             131.     Upon information and belief, Hartford’s arbitrary and capricious claims
                                                 16
                                                      handling is the direct and proximate result of a companywide effort to improve its group
                                                 17
                                                      disability loss ratio by denying or terminating more claims.
                                                 18
                                                             132.     Hartford put Mr. Cosentino on a segmented path that, after significant delays
                                                 19
                                                      and manipulation, limited Hartford’s ultimate liability in paying out benefits. Mr. Cosentino –
                                                 20
                                                      much like many other claimants of Hartford – simply could not pass Hartford’s rigorous
                                                 21
                                                      “test change” from the Your Occupation period to the Any Occupation period. Hartford
                                                 22
                                                      focused on “segmenting” the claim and gathering biased evidence, caring less about fairly
                                                 23
                                                      investigating the claim for liability.
                                                 24
                                                             133.     To the extent that Hartford’s denial of benefits caused Mr. Cosentino harm
                                                 25
                                                      unrecoverable under 29 U.S.C. § 1132(a)(1)(B), then that harm is recoverable under 29 U.S.C.
                                                 26
                                                      § 1132(a)(3).
                                                 27
                                                 28

                                                                                                     -16-
                                                        Case 2:21-cv-00180-SRB Document 1 Filed 02/02/21 Page 17 of 19



                                                  1
                                                              134.    On information and belief, Hartford instructs and/or incentivizes certain
                                                  2
                                                      employee(s) to terminate fully-insured LTD claims and appeals based on bias or its financial
                                                  3
                                                      interests.
                                                  4
                                                              135.    Mr. Cosentino is informed and believes that Hartford’s employees are trained
                                                  5
                                                      in administering claims in the best interests of Hartford, not Plan participants.
                                                  6
                                                              136.    Instead of fully and fairly reviewing the medical evidence, Hartford
                                                  7
                                                      unreasonably denied Mr. Cosentino’s claim based on unreliable evidence.
                                                  8
                                                              137.    Hartford’s failure to act prudently and in the best interests of Mr. Cosentino is
                                                  9
                                                      a breach of fiduciary duty requiring appropriate equitable relief following discovery of
6122 N. 7th Street, Suite B, Phoenix, AZ 85014




                                                 10
                                                      Hartford’s conduct as it relates to Mr. Cosentino’s claim.
    P.O. Box 34145, Phoenix, AZ 85067




                                                 11
         RONSTADT LAW, PLLC




                                                              138.    Mr. Cosentino is informed and believes that Hartford has targeted claims
                                                 12
                                                      under the Plan, including Mr. Cosentino’s, which is a breach of fiduciary duty.
                (602) 615-0050




                                                 13
                                                              139.    SRP breached its fiduciary duties by failing to perform the fiduciary duties
                                                 14
                                                      imposed by ERISA, including having plan documents that meet the statutory requirement,
                                                 15
                                                      failing to monitor Hartford’s claim handling, failing to insure Hartford performed its duties
                                                 16
                                                      under the Plan, and failing to take prudent or appropriate corrective action.
                                                 17
                                                              140.    Based on the facts of this case, Mr. Cosentino has “other equitable relief”
                                                 18
                                                      available to him in several forms, including but not limited to surcharge, because the relief
                                                 19
                                                      available under 29 U.S.C. § 1132(a)(1)(B) does not make Mr. Cosentino whole for his losses
                                                 20
                                                      from Hartford’s and SRP’s breaching conduct.
                                                 21
                                                              141.    The Court has broad discretion to fashion appropriate relief to make Mr.
                                                 22
                                                      Cosentino whole and should mold the relief necessary to protect the rights of the
                                                 23
                                                      participants.
                                                 24
                                                              142.    Mr. Cosentino is entitled to injunctive or mandamus relief under 29 U.S.C. §
                                                 25
                                                      1132(a)(3).
                                                 26
                                                 27
                                                 28

                                                                                                      -17-
                                                        Case 2:21-cv-00180-SRB Document 1 Filed 02/02/21 Page 18 of 19



                                                  1
                                                                143.   He is entitled to enjoin any act or practice by Hartford and SRP that violates
                                                  2
                                                      ERISA or the Plan, or seek other appropriate equitable relief that is traditionally available in
                                                  3
                                                      equity.
                                                  4
                                                                144.   Hartford was unjustly enriched as a result of its breach of fiduciary duty
                                                  5
                                                      violations, because it wrongfully withheld Mr. Cosentino’s benefits for its own profit.
                                                  6
                                                                145.   Hartford engaged in several procedural violations in an attempt to circumvent
                                                  7
                                                      its obligations under ERISA, which is conduct the Court can enjoin.
                                                  8
                                                                146.   SRP failed to perform its fiduciary duties under ERISA and the Plan.
                                                  9
                                                                147.   Hartford acted with malice and in bad faith against Mr. Cosentino, which
6122 N. 7th Street, Suite B, Phoenix, AZ 85014




                                                 10
                                                      constitutes a violation of its fiduciary obligations.
    P.O. Box 34145, Phoenix, AZ 85067




                                                 11
         RONSTADT LAW, PLLC




                                                                148.   ERISA “does not elsewhere adequately remedy” the injuries caused to Mr.
                                                 12
                                                      Cosentino by Hartford’s and SRP’s breach of fiduciary duty violations.
                (602) 615-0050




                                                 13
                                                                149.   As a direct and proximate result of the breaches of fiduciary duty, Mr.
                                                 14
                                                      Cosentino suffered actual, significant financial harm and has incurred financial expense.
                                                 15
                                                                150.   Mr. Cosentino is entitled to prejudgment interest on the benefits to which he is
                                                 16
                                                      entitled and on his damages at the highest legal rate until paid in full.
                                                 17
                                                                151.   Pursuant to 29 U.S.C. § 1132(g), Mr. Cosentino is entitled to recover his
                                                 18
                                                      attorneys’ fees and costs incurred herein.
                                                 19
                                                                WHEREFORE, on all claims, Mr. Cosentino prays for entry of judgment against
                                                 20
                                                      Defendants as set forth in this Complaint, which includes:
                                                 21
                                                                A.     All past LTD and LWOP benefits under the terms of the Plan;
                                                 22
                                                                B.     Clarifying and determining Mr. Cosentino’s rights to future benefits under the
                                                 23
                                                      terms of the Plan;
                                                 24
                                                                C.     For any other benefits Mr. Cosentino may be entitled to receive under the Plan
                                                 25
                                                      due to his disability;
                                                 26
                                                                D.     All other equitable relief that is proper as a result of Hartford’s and SRP’s
                                                 27
                                                      breaches of fiduciary duties;
                                                 28

                                                                                                       -18-
                                                        Case 2:21-cv-00180-SRB Document 1 Filed 02/02/21 Page 19 of 19



                                                  1
                                                             E.      An award of Mr. Cosentino’s attorneys’ fees and costs incurred herein;
                                                  2
                                                             F.      An award of prejudgment interest on benefits and damages at the highest legal
                                                  3
                                                      rate until paid; and
                                                  4
                                                             G.      For such and further relief as the Court deems just, equitable, and reasonable.
                                                  5
                                                             Dated this 2nd day of February 2021.
                                                  6
                                                  7
                                                                                          RONSTADT LAW, PLLC
                                                  8
                                                  9                                       By: s/ Erin Rose Ronstadt
                                                                                               Erin Rose Ronstadt
6122 N. 7th Street, Suite B, Phoenix, AZ 85014




                                                 10                                            Clayton W. Richards
    P.O. Box 34145, Phoenix, AZ 85067




                                                                                               Counsel for Plaintiff
                                                 11
         RONSTADT LAW, PLLC




                                                 12
                (602) 615-0050




                                                 13
                                                 14
                                                 15
                                                 16
                                                 17
                                                 18
                                                 19
                                                 20
                                                 21
                                                 22
                                                 23
                                                 24
                                                 25
                                                 26
                                                 27
                                                 28

                                                                                                    -19-
